Name: Commission Regulation (EU) 2016/2105 of 1 December 2016 amending Annex I to Regulation (EC) No 794/2004 as regards the form to be used for the notification of State aid to the fishery and aquaculture sector
 Type: Regulation
 Subject Matter: documentation;  cooperation policy;  economic policy;  fisheries;  competition
 Date Published: nan

 2.12.2016 EN Official Journal of the European Union L 327/19 COMMISSION REGULATION (EU) 2016/2105 of 1 December 2016 amending Annex I to Regulation (EC) No 794/2004 as regards the form to be used for the notification of State aid to the fishery and aquaculture sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2015/1589 of 13 July 2015 laying down detailed rules for the application of Article 108 of the Treaty on the Functioning of the European Union (1), and in particular Article 33 thereof, After consulting the Advisory Committee on State aid, Whereas: (1) Commission Regulation (EC) No 794/2004 (2) sets out detailed provisions concerning the form, content and other details for the notification of State aid. It provides that the supplementary information needed for the assessment of aid measures in accordance with regulations, guidelines, frameworks and other texts applicable to State aid is to be provided in the supplementary information sheets set out in Part III of Annex I to that Regulation. (2) Regulation (EC) No 794/2004 also provides that whenever the relevant guidelines or frameworks are modified or replaced, the Commission is to adapt the corresponding forms and information sheets. (3) Following the adoption by the Commission of the Guidelines for the examination of State aid to the fishery and aquaculture sector (3), the rules applied by the Commission in assessing the compatibility of State aid measures with the internal market have changed. Accordingly, it is necessary to replace the supplementary information sheet for the notification of State aid to the fishery and aquaculture sector set out in Part III of Annex I to Regulation (EC) No 794/2004. (4) Regulation (EC) No 794/2004 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 794/2004 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 248, 24.9.2015, p. 9. (2) Commission Regulation (EC) No 794/2004 of 21 April 2004 implementing Council Regulation (EU) 2015/1589 laying down detailed rules for the application of Article 108 of the Treaty on the Functioning of the European Union (OJ L 140, 30.4.2004, p. 1). (3) Communication from the Commission  Guidelines for the examination of State aid to the fishery and aquaculture sector (OJ C 217, 2.7.2015, p. 1). ANNEX In Annex I to Regulation (EC) No 794/2004, Part III.14 is replaced by the following: PART III.14 SUPPLEMENTARY INFORMATION SHEET FOR STATE AID TO THE FISHERY AND AQUACULTURE SECTOR This supplementary information sheet must be used in the case of the notification of an aid measure which is covered by the Guidelines for the Examination of State Aid to the Fishery and Aquaculture Sector (1) ( the Guidelines ). 1. Common assessment principles 1.1. Does the aid measure satisfy the following common assessment principles? If yes, or if the aid measure is not required to satisfy the principle of incentive effect set out in Section 3.6 of the Guidelines, please tick the appropriate box:  the aid measure contributes to a well-defined objective of common interest;  need for State intervention: the State aid measure is targeted towards a situation where aid can bring about a material improvement that the market cannot deliver itself, for example, by remedying a market failure;  appropriateness of the aid measure: the aid measure is an appropriate policy instrument to address the objective of common interest;  incentive effect: the aid changes the behaviour of the undertaking(s) concerned in such a way that it engages in additional activity which it would not carry out without the aid or it would carry out in a restricted or different manner or location; or the aid is not required to have an incentive effect under point (52) of the Guidelines;  proportionality of the aid (aid limited to the minimum necessary): the aid amount is limited to the minimum needed to induce the additional investment or activity in the area concerned;  avoidance of undue negative effects on competition and trade between Member States: the negative effects of the aid are sufficiently limited, so that the overall balance of the measure is positive;  transparency of the aid: Member States, the Commission, economic operators, and the public have easy access to all relevant acts and to pertinent information about the aid awarded thereunder. 1.2. Does the aid measure or any condition attached to it, including its financing method when that method constitutes a non-severable part of the measure, entail a violation of Union law?  Yes  No 1.3. Is the aid for export-related activities towards third countries or Member States, namely aid directly linked to the quantities exported, to the establishment and operation of a distribution network, or to other costs linked to the export activity or is the aid contingent upon the use of domestic over imported goods?  Yes  No Please note that, if the answer to the questions set out in points 1.2 and 1.3 is yes, the aid is incompatible with the internal market, as set out in points (26) and (27) of the Guidelines. 1.4. Is the aid granted to an undertaking which is subject to an outstanding recovery order following a previous Commission decision declaring an aid illegal and incompatible with the internal market? Please note that this does not apply to aid to make good the damage caused by natural disasters under Article 107(2)(b) of the Treaty.  Yes  No If the answer is yes, please indicate the relevant Commission decision: 2. Specific principles for the fishery and aquaculture sector 2.1. In the case of an aid scheme, are the applications inadmissible if they are from operators that have committed one or more of the infringements or offences set out in Article 10(1) of Regulation (EU) No 508/2014 of the European Parliament and the Council (2) or a fraud as set out in Article 10(3) of that Regulation during the period set out in the delegated acts adopted on the basis of Article 10(4) of that Regulation? Please note that this principle does not apply in the case of aid that meets the specific conditions set out in Sections 4, 5.3, and 5.4 of the Guidelines.  Yes  No If the answer is yes, please indicate the specific provisions on inadmissibility: 2.2. In the case of individual aid, please confirm that the operator concerned has not committed one or more of the infringements or offences set out in Article 10(1) of Regulation (EU) No 508/2014 or a fraud as set out in Article 10(3) of that Regulation during the period set out in the delegated acts adopted on the basis of Article 10(4) of that Regulation? Please note that this principle does not apply in the case of aid that meets the specific conditions set out in Sections 4, 5.3, and 5.4 of the Guidelines.  Yes  No 2.3. Does the aid measure explicitly provide that each undertaking must comply with the rules of the common fisheries policy (CFP) throughout the period of implementation of the project and for a period of five years after the final payment to the beneficiary?  Yes  No 2.4. Please confirm that a beneficiary that has committed one or more of the infringements set out in Article 10(1) of Regulation (EU) No 508/2014 throughout the period of implementation of the project and for a period of five years after the final payment to the beneficiary must reimburse the aid.  Yes  No 2.5. Please confirm that no aid is granted for activities that correspond to ineligible operations under Article 11 of Regulation (EU) No 508/2014.  Yes  No 2.6. If the answer to the questions set out in Sections 2.3, 2.4 and 2.5 of this Supplementary Information Sheet is yes, please indicate the specific provisions of the relevant national legal act or acts that set out the conditions referred to in those questions: 2.7. If the aid measure is of the same kind as an operation that is eligible for funding under Regulation (EU) No 508/2014, does it comply with the relevant provisions in that Regulation for that kind of operation, in particular, with the provisions on the intensity of public aid?  Yes  No If no, please demonstrate the justification for and the indispensability of the aid: 3. Contribution to a common objective 3.1. Does the aid measure fall under Sections 4, 5.1, 5.3 or 5.4 of the Guidelines and fulfil the specific conditions set out in the relevant Section?  Yes  No If the answer is yes, please note that the Commission considers that the aid measure contributes to achieving an objective of common interest and disregard Sections 3.2 and 3.3. 3.2. Please identify the objective or objectives of common interest set out in Article 107(3) of the Treaty which the aid measure contributes towards achieving: 3.3. Please identify the objective or objectives of the CFP which the aid measure contributes towards achieving and clearly demonstrate how the aid measure contributes to achieving this objective or these objectives without negatively affecting other CFP objectives (3): 4. Need for state intervention 4.1. Does the aid measure fall under Sections 4, 5.1, 5.3 or 5.4 of the Guidelines and fulfil the specific conditions set out in the relevant Section?  Yes  No If the answer is yes, please note that the Commission considers that there is a need for State intervention and disregard Sections 4.2, 4.3 and 4.4. 4.2. Please describe the problem to be addressed with the aid measure and explain how the aid is targeted towards situations where it can bring about a material improvement that the market cannot deliver on its own: 4.3. Please explain whether and how the aid measure corrects market failures and thereby contributes to the efficient functioning of markets and to enhancing competitiveness or whether and how, in the case of market outcomes which are unsatisfactory from an equity or cohesion point of view, the aid is used to obtain a more desirable, equitable market outcome: 4.4. Please explain whether and how the aid promotes the rationalisation and efficiency of the fishery and aquaculture sector and aims at permanent improvements in order for the sector to function on the basis of market factors: 5. Appropriateness of aid 5.1. Does the aid fall under Sections 4, 5.1, 5.3 or 5.4 of the Guidelines and fulfil the specific conditions set out in the relevant Section?  Yes  No If the answer is yes, please note that the Commission considers that the aid measure is an appropriate policy instrument and disregard Sections 5.2 to 5.5. 5.2. Please demonstrate why no other less distortive policy instruments exist that would make the same positive contribution to achieving the objectives of the CFP and why other policy options have been discarded: 5.3. Has an impact assessment of the notified aid measure been made?  Yes  No If the answer is yes, please summarise its main conclusions: 5.4. Please indicate the form of aid and explain why that form is likely to generate the least distortion of competition and trade? 5.5. Where the aid is granted in forms that provide a direct pecuniary advantage (for example, direct grants, exemptions or reductions in taxes, social security or other compulsory charges), please demonstrate why other potentially less distortive forms of aid such as repayable advances or forms of aid that are based on debt or equity instruments (for example, low-interest loans or interest rebates, state guarantees, or an alternative provision of capital on favourable terms) are less appropriate: 6. Incentive effect 6.1. Is the aid compensatory in nature, such as aid that falls under Section 4, 5.3 or 5.4, and does it fulfil the specific conditions set out in the relevant Section, or does the aid fall under Section 5.6 of the Guidelines and meet the conditions set out in that Section?  Yes  No If the answer is yes, please note that the aid is not required to have an incentive effect and disregard Sections 6.2 to 6.6. 6.2. Please demonstrate how the aid changes the behaviour of an undertaking in such a way that it engages in additional activity which it would not have carried out without the aid or would have carried out in a restrictive or different manner: 6.3. Does the aid subsidise the costs of an activity that the beneficiary would have incurred in any event or does it compensate for the normal business risk of an economic activity?  Yes  No If the answer is yes, please note that the aid cannot be considered to have an incentive effect (point (49) of the Guidelines). 6.4. Is the aid granted in respect of an operation that the beneficiary has already begun to implement before the aid application was submitted by the beneficiary to the national authorities?  Yes  No If the answer is yes, please note that under point (51) of the Guidelines the aid cannot be considered to have an incentive effect. 6.5. Is the aid operating aid (4) or aid intended to facilitate the achievement of obligatory standards?  Yes  No If the answer is yes, please note that under point (50) of the Guidelines such aid is in principle incompatible with the internal market, unless exceptions are expressly provided for in Union legislation or in the Guidelines or in duly justified other cases. If the answer is yes, please mention the provisions which expressly authorise such aid or provide detailed justification for such aid: 6.6. If the aid is in the form of tax advantages, does the aid measure establish a right to the aid in accordance with objective criteria and without further exercise of discretion by the Member State? Please note that the latter requirement does not apply in the case of fiscal successor schemes, if the measure was already covered by the previous schemes in the form of tax advantages.  Yes  No 7. Proportionality of aid 7.1. Is the aid compensatory in nature, such as aid that falls under Section 4, 5.3 or 5.4, and does it fulfil the specific conditions set out in the relevant Section, or does the aid fall under Section 5.6 of the Guidelines and meet the conditions set out in that Section?  Yes  No If the answer is yes, please note that the aid is deemed to be proportionate and disregard points 7.2 to 7.4. 7.2. Please demonstrate whether and how the aid amount corresponds to the net extra costs of implementing the investment in the area concerned, compared to the counterfactual in the absence of aid: 7.3. If the aid measure is of the same kind as an operation that is eligible for funding under Regulation (EU) No 508/2014, does the amount of aid exceed the applicable maximum intensity of public aid set out in Article 95 of and Annex I to that Regulation?  Yes  No If the answer is yes, please demonstrate the justification for and the indispensability of the aid: 7.4. Will the aid be granted concurrently under several schemes or cumulated with ad hoc aid?  Yes  No If the answer is yes, does the total amount of public funding for an activity exceed the relevant maximum aid intensities referred to in the Guidelines?  Yes  No 8. Effects on competition and trade 8.1. Does the aid fall under Section 4, 5.1, 5.3 or 5.4 of the Guidelines and fulfil the conditions set out in the relevant Section?  Yes  No If the answer is yes, please note that the Commission considers that the negative effects on competition and trade are limited to the minimum and disregard Sections 8.2 and 8.3. 8.2. Please demonstrate how the negative effects of the aid measure in terms of distortions of competition and impact on trade between Member States are limited to the minimum and outweighed by the positive effects in terms of its contribution to achieving the objective of common interest. In the case of an aid scheme, please take into account the levels of distortions on a cumulative basis rather than on an individual level only as well as the size of the projects concerned, the individual and cumulative aid amounts, the expected beneficiaries, as well as the characteristics of the targeted sector. In the case of individual aid, please address the negative effects linked to the prevention of exit from the market and substantial market power and provide evidence permitting the identification of the relevant product market, the geographical market, the competitors, as well as the customers and consumers concerned: 8.3. Has an impact assessment of the notified aid measure been made?  Yes  No If the answer is yes, please summarise its main conclusions: 9. Transparency 9.1. Will the Member State publish at least the following information on a comprehensive State aid website at national or regional level? (a) the full text of the aid scheme and its implementing provisions or the legal basis for individual aid, or a link to it; (b) the granting authority or authorities; (c) the identity of the individual beneficiaries, the form and amount of aid granted to each beneficiary, the date of granting the aid, the type of undertaking (SME/large enterprise), the region in which the beneficiary is located (at NUTS level II), and the principal economic sector in which the beneficiary has its activities (at NACE group level). (Such publication requirement can be waved with respect to individual aid awards not exceeding EUR 30 000. In the case of aid schemes in the form of tax advantages the information can be provided in the following ranges (in EUR million): 0,03 to 0,5; above 0,5 to 1; above 1 to 2; above 2.)  Yes  No 9.2. Please confirm that such information will be: (a) published after the decision to grant the aid has been taken; (b) kept for at least 10 years; (c) available for the general public without restrictions (5).  Yes  No Please note that Member States are not required to publish the information before 1 July 2017 (6). 10. Categories of aid 10.1. Please choose the Section of the Guidelines under which the aid should be assessed and provide detailed information for the chosen option in Sections 11 to 18 of this Supplementary Information Sheet:  Section 4.1 of the Guidelines: Aid to make good the damage caused by natural disasters and exceptional occurrences  Section 5.1 of the Guidelines: Aid for categories of measures covered by a block exemption Regulation  Section 5.2 of the Guidelines: Aid falling within the scope of certain horizontal guidelines  Section 5.3 of the Guidelines: Aid to make good the damage caused by adverse climatic events  Section 5.4 of the Guidelines: Aid for the costs of prevention, control and eradication of animal diseases in aquaculture  Section 5.5 of the Guidelines: Aid financed through parafiscal charges  Section 5.6 of the Guidelines: Operating aid in outermost regions  Section 5.7 of the Guidelines: Aid for other measures 11. Aid to make good the damage caused by natural disasters and exceptional occurrences This Section must be filled out in the case of the notification of an aid measure which is designed to make good the damage caused by natural disasters or exceptional occurrences, as set out in Section 4.1 of the Guidelines. 11.1. Is the aid measure an ex ante framework scheme to compensate for the damage caused by earthquakes, avalanches, landslides, floods, tornadoes, hurricanes, volcanic eruptions and wild fires of natural origin?  Yes  No (If the answer is yes, please disregard Sections 11.3., 11.4, 11.5, 11.7 and 11.8.) 11.2. Which type of natural disaster or exceptional occurrence caused (or, in the case of an ex ante framework aid scheme, could cause) the damage for which compensation is provided for? 11.3. When did the event referred to in Section 11.1 occur? 11.4. Please indicate the last date on which aid may be paid out. 11.5. Has the competent authority of the Member State formally recognised the character of the event as a natural disaster or as an exceptional occurrence?  Yes  No 11.6. Is the aid paid directly to the undertaking concerned?  Yes  No 11.7. Please demonstrate the direct causal link between the natural disaster or the exceptional occurrence and the damage suffered by the undertaking: 11.8. Please submit an assessment as precise as possible of the damage incurred by the undertaking: 11.9. Please specify which type of damage is compensated (for example, material damage to assets, loss of income): 11.10. Are only the costs of the damage incurred as a direct consequence of the natural disaster or exceptional occurrence eligible for aid?  Yes  No 11.11. Are the costs of the damage assessed by a public authority, by an independent expert recognised by the granting authority, or by an insurance undertaking?  Yes  No If the answer is yes, please specify which body assesses the costs. 11.12. Please describe how the damage is calculated: 11.13. In the case of material damage to assets, is it calculated on the basis of the repair costs or the economic value of the affected asset before the natural disaster or exceptional occurrence?  Yes  No 11.14. In the case of material damage to assets, does it exceed the repair cost or the decrease in fair market value caused by the natural disaster or the exceptional occurrence?  Yes  No 11.15. In the case of a loss of income, is it calculated by subtracting: (a) the result of multiplying the quantity of the fishery and aquaculture products produced in the year of the natural disaster or exceptional occurrence, or in each following year affected by the full or partial destruction of the means of production, by the average selling price obtained during that year, from (b) the result of multiplying the average annual quantity of fishery and aquaculture products produced in the three-year period preceding the natural disaster or exceptional occurrence or a three-year average based on the five-year period preceding the natural disaster or exceptional occurrence, excluding the highest and lowest entry, by the average selling price obtained?  Yes  No 11.16. Is the damage calculated at the level of the individual beneficiary?  Yes  No 11.17. Is the aid, taken together with any other payments received to compensate the damage, including payments under insurance policies, limited to 100 % of the eligible costs?  Yes  No 11.18. In the case of ex ante framework schemes, please confirm that the Member State will comply with the reporting obligation set out in point (130) of the Guidelines.  Yes  No 11.19. Please provide other information considered relevant for assessing the aid measure under this Section: 12. Aid for categories of measures covered by a block exemption Regulation This Section must be filled out in the case of the notification of an aid measure which is of the same kind as aid falling within a category of aid that can be considered compatible with the internal market under one of the Regulations on group exemptions referred to in point (19)(a) of the Guidelines, as set out in Section 5.1 of the Guidelines. In the case of an aid measure which is of the same kind as aid falling within the category of aid to make good the damage caused by natural disasters referred to in Article 44 of Commission Regulation (EU) No 1388/2014 (7), please fill out Section 11. 12.1. Is the aid of the same kind as aid falling within a category of aid that can be considered compatible with the internal market under one of the Regulations on group exemptions referred to in point 19(a) of the Guidelines?  Yes  No Please indicate the applicable Regulation and the relevant Articles of that Regulation: 12.2. Does the aid fulfil all the criteria set out in the relevant Articles of the applicable Regulation?  Yes  No If the answer is no, please demonstrate the justification for and the indispensability of the aid: 12.3. Please provide other information considered relevant for assessing the aid measure under this Section: 13. Aid falling within the scope of certain horizontal guidelines This Section must be filled out in the case of the notification of an aid measure which falls within the scope of certain horizontal guidelines or other instruments adopted by the Commission, as set out in Section 5.2 of the Guidelines. 13.1. Does the aid fall within the scope of certain horizontal guidelines or other instruments adopted by the Commission (8)?  Yes  No If the answer is yes, please indicate the relevant horizontal guidelines or instruments and the relevant provisions of those acts and demonstrate that the aid fulfils all the criteria set out in the relevant provisions of those acts. 13.2. Please provide other information considered relevant for assessing the aid measure under this Section: 14. Aid to make good the damage caused by adverse climatic events This Section must be filled out in the case of the notification of an aid measure which is designed to make good the damage caused by adverse climatic events, as set out in Section 5.3 of the Guidelines. In the case of aid of the same kind as aid falling within the category of aid to mutual funds for adverse climatic events referred to in Article 20 of Regulation (EU) No 1388/2014, please fill out Section 12. 14.1. Is the aid measure an ex ante framework scheme to compensate for the damage caused by adverse climatic events?  Yes  No (If the answer is yes, please disregard Sections 14.3 to 14.6 and 14.9.) 14.2. Which type of adverse climatic event caused (or, in the case of an ex ante framework aid scheme, could cause) the damage for which compensation is provided for? 14.3. When did the event referred to in Section 14.1 occur? 14.4. Please indicate the last date on which aid may be paid out. 14.5. Does the damage caused by the adverse climatic event amount to more than 30 % of the average annual turnover, calculated on the basis of the preceding three calendar years or a three-year average based on the five-year period preceding the adverse climatic event, excluding the highest and the lowest entry?  Yes  No If the answer is yes, please provide detailed information showing that the condition set out in Section 14.5 is met: 14.6. Please demonstrate the direct causal link between the adverse climatic event and the damage suffered by the undertaking: 14.7. In the case of losses caused by adverse climatic events referred to in Article 35(1) of Regulation (EU) No 508/2014, please justify why the Member State intends to grant aid rather than financial compensation being paid through mutual funds for adverse climatic events under Article 35 of that Regulation: 14.8. Is the aid paid directly to the undertaking concerned?  Yes  No 14.9. Please submit an assessment as precise as possible of the damage incurred by the potential beneficiaries: 14.10. Please specify which type of damage is compensated (for example, material damage to assets, loss of income): 14.11. Are only the costs of the damage incurred as a direct consequence of the adverse climatic event eligible for aid?  Yes  No 14.12. Is the damage assessed by a public authority, by an independent expert recognised by the granting authority, or by an insurance undertaking?  Yes  No If the answer is yes, please specify which body assesses the costs: 14.13. Please describe how the damage is calculated: 14.14. In the case of material damage to assets, is it calculated on the basis of the repair costs or economic value of the affected asset before the adverse climatic event?  Yes  No 14.15. In the case of material damage to assets, does it exceed the repair cost or the decrease in fair market value caused by adverse climatic event?  Yes  No 14.16. In the case of material damage to assets, has the damage resulted in a loss of production that amounts to more than 30 % of the average turnover, calculated on the basis of the preceding three calendar years or a three-year average based on the five-year period preceding the adverse climatic event, excluding the highest and lowest entry?  Yes  No If the answer is yes, please provide detailed information showing that the condition set out in point 14.15 is met: 14.17. In the case of a loss of income, is it calculated by subtracting: (a) the result of multiplying the quantity of the fishery and aquaculture products produced in the year of the adverse climatic event, or in each following year affected by the full or partial destruction of the means of production, by the average selling price obtained during that year, from (b) the result of multiplying the average annual quantity of fishery and aquaculture products produced in the three-year period preceding the adverse climatic event or a three year average based on the five-year period preceding the adverse climatic event, excluding the highest and lowest entry, by the average selling price obtained?  Yes  No 14.18. Is the damage calculated at the level of the individual beneficiary?  Yes  No 14.19. Is the aid, taken together with any other payments received to compensate the damage, including payments under insurance policies, limited to 100 % of the eligible costs?  Yes  No 14.20. In the case of ex ante framework schemes, please confirm that the Member State will comply with the reporting obligation set out in point (130) of the Guidelines.  Yes  No 14.21. Please provide other information considered relevant for assessing the aid measure under this Section: 15. Aid for the costs of prevention, control and eradication of animal diseases in aquaculture This Section must be filled out in the case of the notification of an aid measure which aims to support costs relating to the prevention, control and eradication of animal diseases in aquaculture, as set out in Section 5.4 of the Guidelines. In the case of aid of the same kind as aid falling within the category of aid for animal health and welfare measures referred to in Article 39 of Regulation (EU) No 1388/2014, please fill out Section 12. 15.1. Is the aid measure an ex ante framework scheme to support costs relating to the prevention, control and eradication of animal diseases in aquaculture?  Yes  No (If the answer is yes, please disregard Sections 15.5, 15.6 and 15.9.) 15.2. Please indicate in respect of which disease(s) included in the list of animal diseases of the World Organization for Animal Health, Annex II to Regulation (EU) No 652/2014 of the European Parliament and of the Council (9) or Part II of Annex IV to Council Directive 2006/88/EC (10), the aid is granted: Please note that in the case of a disease or diseases included in the list of animal diseases of the World Organization for Animal Health, the version of the list in force at the time of the notification of the aid measure applies. If the aid has already been granted or paid, in the case of individual aid, the version of the list published at the time of granting or payment of the aid applies and, in the case of an aid scheme, the list published at the time of the commencement of the scheme applies. 15.3. Is the aid granted as a part of a programme at Union, national, or regional level for the prevention, control, or eradication of animal diseases?  Yes  No If the answer is yes, please indicate the relevant programme and specific provisions: 15.4. Is the aid granted as a part of emergency measures imposed by the competent national authority?  Yes  No If the answer is yes, please indicate the relevant measure and specific provisions: 15.5. When did the costs relating to the prevention, control and eradication of animal diseases in aquaculture occur? 15.6. Please indicate the last date on which aid may be paid out. 15.7. Is the aid paid directly to the undertaking concerned?  Yes  No 15.8. Please confirm that no aid is granted if it is established that the beneficiary caused the disease deliberately or by negligence:  Yes  No If the answer is yes, please indicate the provisions that set out the condition referred to in Section 15.8: 15.9. Please submit an assessment as precise as possible of the damage incurred by the potential beneficiaries: 15.10. Please indicate which of the following costs are eligible for compensation. Costs related to:  (a) health checks, analyses, tests, and other screening measures;  (b) the purchase, storage, administration or distribution of vaccines, medicines, and substances for the treatment of animals;  (c) the slaughtering, culling, and destruction of animals;  (d) the destruction of animal products and of products linked to them;  (e) the cleaning and disinfection of the holding and equipment;  (f) the damage incurred due to the slaughtering, culling, or destruction of animals, animal products, and products linked to them, limited to the market value of such animals and products if they had not been affected by the disease;  (g) loss of income due to difficulties in restocking;  (h) other costs incurred due to animal diseases in aquaculture. In the case of (h), please specify the costs and justify why such costs should be eligible. Please note that under point (110)(h) of the Guidelines, costs other than those referred to in (a) to (g), are only eligible in exceptional and duly justified cases. 15.11. Is the aid, taken together with any other payments received to compensate the damage, including payments under insurance policies, limited to 100 % of the eligible costs?  Yes  No 15.12. In the case of ex ante framework schemes, please confirm that the Member State will comply with the reporting obligation set out in point (130) of the Guidelines.  Yes  No 15.13. Please provide other information considered relevant for assessing the aid measure under this Section: 16. Aid financed through parafiscal charges This Section must be filled out in the case of the notification of an aid measure which is financed by special charges imposed on certain fishery or aquaculture products irrespective of their origin, in particular, parafiscal charges, as set out in Section 5.5 of the Guidelines. 16.1. Is the aid scheme financed by special charges imposed on certain fishery or aquaculture products irrespective of their origin, in particular parafiscal charges?  Yes  No If the answer is yes, please provide details on how the aid scheme is financed: 16.2. Does the aid equally benefit domestic and imported products?  Yes  No If the answer is yes, please show how the scheme benefits both domestic and imported products: 16.3. Please indicate how the funds acquired through parafiscal charges are used: 16.4. Please provide other information considered relevant for assessing the aid measure under this Section: 17. Operating aid in outermost regions This Section must be filled out in the case of the notification of an aid measure which constitutes operating aid granted in outermost regions with a view to alleviating the specific constraints in those regions as a result of their isolation, insularity, and extreme remoteness, as set out in Section 5.6 of the Guidelines. 17.1. Does the aid constitute operating aid granted in outermost regions with a view to alleviate the specific constraints in those regions as a result of their isolation, insularity, and extreme remoteness?  Yes  No If the answer is yes, please describe the kind of operating aid that is granted and indicate the target region or regions: 17.2. Please indicate the specific constraints in the region or regions which the aid aims to alleviate and describe how the aid intends to achieve this goal. Please note that under point (113) of the Guidelines only constraints resulting from the isolation, insularity, and extreme remoteness of outermost regions, may be taken into account. 17.3. Please determine the additional costs that result from the specific constraints and the method of their calculation and show that the aid does not go beyond what is necessary to alleviate the specific constraints in the outermost regions. 17.4. In order to avoid overcompensation, does the Member State take into account other types of public intervention, including, if applicable, the compensation of additional costs in outermost regions for fishery and aquaculture products under Articles 70, 71 and 72 of Regulation (EU) No 508/2014 and aid for implementing compensation plans under Article 73 of that Regulation?  Yes  No If the answer is yes, please specify how overcompensation is avoided: 17.5. Please provide other information considered relevant for assessing the aid measure under this Section: 18. Aid for other measures This Section must be filled out in the case of the notification of an aid measure which does not correspond to one of the types of aid referred to in Sections 4 or 5.1 to 5.6 of the Guidelines, but which the Member State nevertheless intends to provide or provides, as set out in Section 5.7 of the Guidelines. 18.1. Does the Member State intend to provide or does it provide an aid which does not correspond to one of the types of aid referred to in Sections 4 or 5.1 to 5.6 of the Guidelines?  Yes  No 18.2. Please describe the aid measure and its objectives in detail: 18.3. In addition to the information provided for in Sections 1 to 9, please provide any other information which clearly demonstrates that the aid complies with the principles set out in Section 3 of the Guidelines: